          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


JOEL SAMANTHA JOHNSON,                     )
                                           )
                     Plaintiff,            )
                                           )
-vs-                                       )     Case No. CIV-18-696-F
                                           )
NANCY A. BERRYHILL,                        )
Acting Commissioner of the Social          )
Security Administration,                   )
                                           )
                     Defendant.            )

                                      ORDER

       On April 12, 2019, United States Magistrate Judge Gary M. Purcell issued a
Report and Recommendation, recommending that defendant’s final decision
denying plaintiff’s application for supplemental security income benefits pursuant
to Title XVI of the Social Security Act be affirmed. Magistrate Judge Purcell
advised plaintiff of her right to file an objection to the recommended ruling by
May 2, 2019 and further advised that failure to make a timely objection waives
appellate review of the recommended ruling.
       To date, no objection has been filed and no request for an extension of time to
file an objection has been submitted. The court therefore accepts, adopts and affirms
the Report and Recommendation in its entirety.
       Accordingly, United States Magistrate Judge Gary M. Purcell’s Report and
Recommendation (doc. no. 19) is ACCEPTED, ADOPTED and AFFIRMED.
The final decision of defendant, Nancy A. Berryhill, Acting Commissioner of the
Social Security Administration, denying plaintiff, Joel Samantha Johnson’s
application for supplemental security income benefits pursuant to Title XVI of the
Social Security Act is AFFIRMED.
        IT IS SO ORDERED this 3rd day of May, 2019.




18-0696p001.docx




                                        2
